DAY, District Judge.
On the morning of May 21, 1910, during a dense fog, the steamer Empire City and the steamer Sonoma collided at the foot of Lake Huron, somewhere between the Point Edward Range lights and the light ship. The Empire City is a steel steamer 406 feet keel, 48 feet beam, and the Sonoma is a steel steamer 416 feet long and 50 feet beam. The Empire City was loaded with iron ore, downbound from Duluth to Cleveland, and the Sonoma was upbound, light. In running out of the St. Clair river, at a point near this collision, the range known as the Ft. Gratiot Range is used, and this is followed and run out until the Ft. Gratiot light is passed, where the turn of about two points is made onto the course marked the Point Edward Ranges, and this course leads out past the light ship. From the turn onto the Point Edward Ranges, to a point abreast the light ship, is a distance of about a mile and a half. The turn referred to is distant from the front range of the Point Edward Ranges a little less than one-half mile. The ideal course marked on the government charts by the Point Edward Ranges divides the channel available at this point in the middle, and there is good water a distance of a thousand feet or more to the eastward and westward of the ideal range course.
On the morning of the collision there was a procession of boats proceeding upwards and downwards near these ranges, gust described. The fog lifted somewhat, and the procession of boats had started, heading down on the one hand to the St. Clair river, heading up on the other, to Lake Huron, when the fog again settled. Proceeding ahead of the Sonoma was a small, heavily laden, slow-going vessel, named the Ionia. The Sonoma blew a signal indicating that she wished to pass the Ionia, and, after receiving an alarm signal from the Ionia, dropped to the stern of her, and followed the Ionia up the Ranges at a distance of about a half a mile astern. The course taken by the Sonoma was some 400 Or 500 feet to the east of the ideal range line. This is fixed from testimony of the Sonoma’s crew, and from the testimony of the captain of the Ionia, and from the captains of the Algonquin and the Goulder, boats which passed in the downward course. The Sonoma was passing through this fog, proceeding slowly. She would proceed a short distance under this speed, blowing fog signals. It is not indicated by the testimony of the witnesses who testified in open court that either of these boats was going at excessive speed. The current was probably about two miles an hour, according to the estimate of witnesses on board the Empire City, and the Empire City was drifting down with the current. Although the witnesses on the deck of the Empire City place the speed of the Sonoma at seven or eight miles an hour, I do not believe that the Sonoma was going at more than moderate speed. It was quite natural that, when those on the deck of the Empire City first saw the Sonoma, they would judge she was coming at great speed by reason of her sudden appearance and their realization of their peril at the approach of this other boat which unexpectedly came to view.
As the Sonoma' proceeded upwards on the morning of this disaster, she passed the Algonquin and the Goulder, downbound, under one-*345blast signals. There was nothing unusual about these maneuvers, and the testimony from the captain of the Algonquin and Goulder indicates that the Sonoma was proceeding at moderate speed well to the eastward of the ideal range line. After passing the -Algonquin and the Goulder, the Sonoma next picked up the fog whistle of the Empire City, blew one blast, followed by the usual fog signals at intervals of less than a minute-. Next a fog signal was. heard from the Empire City, and again other fog signals were heard from the Empire City, making three fog signals in the interval of time, dating from the blowing of the one-blast passing signal on the Sonoma. I think it is established by the testimony that the collision happened a little less than half way up on the line, between the light ship and the Point Edward Ranges, and some 400 feet to the eastward of the ideal range line. In the course of her voyage down, the Empire City had arrived in the vicinity.of the light ship during the night preceding the collision. On the morning of the 21st, the fog lifting, the fleet started down, several 'vessels going into the river ahead of the Empire City and a number of vessels coming behind.
Considering the testimony of all the witnesses, including the witnesses on the Ionia, the Algonquin, and the Goulder, it is apparent .to me that the Empire City was several hundred feet to the eastward of the ideal range line at the time of this collision. The Empire City at the time of the collision was going ahead very slowly. As was indicated by the testimony of her second mate, she had made no progress ahead otherwise than that furnished by the current of the water at this place which was estimated at some two miles an hour. At the time of the collision, the Empire City was getting ready to anchor. The second mate was putting over the lead in order .to ascertain whether the Empire City had lost her way. The second mate 'was reporting that the Empire City had lost her way, and the others were evidently paying some attention to the matter of anchoring.
It is evident that the outlook, which was absolutely complete in numbers, failed to hear the passing signal, or the fog signals blown by the Sonoma. And it is plain to me that the attention of the navigating officers and those on lookout on the Empire City was engaged more in the process of anchorage than it was in the process of ascertaining the whereabouts of other boats on this very foggy morning as other boats in this vicinity heard the Sonoma signals. Inasmuch, as the navigators of the Empire City must have appreciated the fact that there was great danger, and inasmuch as they were in the path of vessels upwardbound, the lookout was not paying the attention which should have been paid on this occasion. Without reviewing the decisions, the Empire City was inattentive in reference to its lookout. The Sonoma, in violation of proper navigation, after she had blown the one-blast passing signal, and heard the three fog signals from the Empire City, in this very thick weather, was at fault in proceeding ahead, and not sounding an alarm signal. All of the pilot rules and all of the courts’ decisions indicate that in a dense fog those charged with the navigation of boats should exercise the greatest caution. Neither of these boats were proceeding at any more than *346moderate speed. The prudent navigation of the Sonoma would have compelled her captain after having blown passing signals, and heard the three fog signals from the Empire City to slow down his speed to a standstill and blow an alarm signal until the position of the Empire City was ascertained. This was rendered all the more necessary by reason of the fact that he was aware that boats would be proceeding down on this morning, and, under the circumstances, it was most necessary to locate the. positions of these boats. Had the Empire City been navigated properly, she would have had a lookout which would have paid attention to the presence of other vessels and their signals, and not have been apparently absorbed with the anchoring of that boat while the boat was on a course much pursued by vessels upwardbound, in procession that morning, and at a position greatly to the eastward of the course usually followed by downwardbound boats at that time.
I accordingly find that both of these boats were at fault.